 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Helwood Begay,                                    No. CV-18-08336-PCT-DLR
10                  Petitioner,                        ORDER
11   v.
12   United States of America,
13                  Respondent.
14
15
16          Before the Court are Petitioner’s amended motion to vacate, set aside, or correct

17   sentence pursuant to 28 U.S.C. § 2255 (Doc. 7) along with United States Magistrate Judge
18   James F. Metcalf’s Report and Recommendation (“R&R”) (Doc. 11). The R&R

19   recommends that the Court dismiss with prejudice Petitioner’s petition pursuant to §2255

20   and deny a certificate of appealability. The Magistrate Judge advised the parties that they
21   had fourteen days to file objections to the R&R and that failure to file timely objections
22   could be considered a waiver of the right to obtain review of the R&R. See United States

23   v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Neither party filed objections, which

24   relieves the Court of its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121;

25   Thomas v. Arn, 474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any

26   review at all . . . of any issue that is not the subject of an objection.”); Fed. R. Civ. P.
27   72(b)(3) (“The district judge must determine de novo any part of the magistrate judge’s
28   disposition that has been properly objected to.”). “Unless this court has definite and firm
 1   conviction that the [Magistrate Judge] committed a clear error of judgment, [this court]
 2   will not disturb [the] decision.” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir.
 3   1990) (citation omitted).
 4          The Court has nonetheless independently reviewed the R&R and finds that it is well-
 5   taken. The Court therefore will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
 6   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 7   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 8   district judge may accept, reject, or modify the recommended disposition; receive further
 9   evidence; or return the matter to the magistrate judge with instructions.”).
10          IT IS ORDERED that Magistrate Judge Metcalf’s R&R (Doc. 11) is ACCEPTED.
11   Plaintiff’s amended motion to vacate (Doc. 7) is DISMISSED WITH PREJUDICE and
12   any certificate of appealability is DENIED.
13          Dated this 3rd day of December, 2019.
14
15
16
17
                                                   Douglas L. Rayes
18                                                 United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                 -2-
